DETAILED ACTION
Introduction
Claims 1-7 and 15-20 have been examined in this application. Claims 7 and 18 are amended. Claims 1-6, 15-17, 19, and 20 are original. Claims 8-14 are withdrawn. This is the First Action On the Merits (FAOM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/3/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Election/Restriction
Applicant's election with traverse of Inventions I and III in the reply filed on 11/22/2022 is acknowledged.  The traversal is on the grounds (see remarks p. 13-14) that there is no serious examination burden to examine all inventions because a search of the features of Claim 8 would necessitate a search of the features of Claim 1. This is not found persuasive because Claim 8 recites identifying an optimal path for a set of the users, while Claim 1 recites identifying a path with less than a threshold quantity of users. Thus, examination and search for prior art relating to Claim 8 (which only requires the path to be broadly “optimal” by any metric, and for a set of users) would not necessitate the examination and search for a path with less than a threshold quantity of users. Likewise, examination and search of Claim 1 or Claim 15 requires machine learning broadly but does not necessitate a search for the specific training data recited in Claim 8. Therefore, the requirement is still deemed proper and is made FINAL.
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/22/2022.
Due to the election with traverse, the application is no longer eligible for the First Action Interview (FAI) Pilot Program (see form PTO/SB/413C filed 8/3/2020, which states “By filing this request: Applicant is agreeing to make an election without traverse if the Office determines that the claims are not obviously directed to a single Invention”) and is hereby withdrawn from the First Action Interview (FAI) Pilot Program.

Claim Objections
Claims 16, 18, and 19 are objected to because of the following informalities:
In Claims 16 and 18, “and providing the directions” should instead read “and provide the directions”
In Claim 16 “and providing the map” should instead read “and provide the map”
In Claim 19, “to an exit of the geographical area and via the path” should instead read “to an exit of the geographical area via the path”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 15, the limitation to “process the geographical data, the location data, and the quantity data, with a machine learning model to identify a path with less than a threshold quantity of users” renders the claims indefinite. The claims previously recite that the quantity data is determined, which identifies quantities of the users located on multiple paths of the geographical area. It is generally unclear why identifying a path with less than a threshold quantity of users would require a machine learning model (as opposed to a simple comparison of the quantity data against the threshold) and why the machine learning model is processing the geographical data and the location data in order to accomplish identification of the path, since the path is merely characterized by the quantity data. Upon review of the specification for clarity (see e.g. specification ¶0048, 0083, Figures 1C, 2), the quantity data is shown and described in Figure 1C as being individual quantities per path, however in the description of the machine learning model input in Figure 2, the quantity data is shown as a single value and not data associated with paths. In light of the specification, the claims are therefore indefinite as to how the machine learning model functions, and how the processing of the geographical data and the location data is done by the machine learning model. For the purposes of examination, the limitation is interpreted as the use of any machine learning technique to apply previous learned data to path determination. 
Claims 1-7 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 (for Claims 2-7) or Claim 15 (for Claims 16-20) and for failing to cure the deficiencies listed above.
Regarding Claims 1-3, 15, 16, and 19, the phrase “the path” renders the claims indefinite. Independent Claims 1 and 15 previously recite “multiple paths” and also previously recite identification of a path with less than a threshold quantity of users. It is unclear whether “the path” in the claims is referring to one of the multiple paths (and if so, which ones) or alternatively is referring to the identified path with less than a threshold quantity of users, or is referring to some other path. The claims are therefore indefinite. For the purposes of examination, the limitation is interpreted as “one or more actions based on the identified path.”
Claims 1-7 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 (for Claims 2-7) or Claim 15 (for Claims 16-20) and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Independent Claims 1 and 15, the claims recite functions of receiving application data and transaction card data, receiving geographical data identifying an area, determining location data of users, determining quantity data of users located on paths, identifying a path with less than a threshold quantity of users, and performing one or more actions based on the path. These functions, under their broadest reasonable interpretation, are an abstract idea of a mental process, capable of being performed mentally or manually, using pen and paper (see MPEP 2106.04(a)(2)(III)). Particularly, the functions pertain to tasks of evaluation and judgement of transaction and location data, such as a person receiving data in the form of a spreadsheet and map, and judging potential paths in the map and performing some additional action such as making a decision about the route or writing it down as an output. Thus, the claim recites and abstract idea.
This judicial exception is not integrated into a practical application. The additional elements in the claims are the device performing the method in Claim 1, the non-transitory computer-readable medium storing instructions for the method in Claim 15, and the use of the machine learning model in Claims 1 and 15 to identify the path. For the device and non-transitory computer-readable medium, these are recitations of generic computer components, at a high level of generality. The claims do not recite any improvement in computer hardware or function, and act only as instructions to “apply” the abstract idea, using the computer components as tools, which does not integrate a judicial exception into a practical application (see MPEP 2106.05(f)). For the use of the machine learning model, this is recited broadly, and as such, the claims only generally link the judicial exception to the field of technology of machine learning, which does not integrate a judicial exception into a practical application (see MPEP 2106.05(h)). 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As above, the additional elements in the claims are the device performing the method in Claim 1, the non-transitory computer-readable medium storing instructions for the method in Claim 15, and the use of the machine learning model in Claims 1 and 15 to identify the path. For the device and non-transitory computer-readable medium, for the same reasons as presented above with respect to the integration into a practical application, these are recitations of generic computer components, at a high level of generality, such that the claims act only as instructions to “apply” the abstract idea using the computer components as tools. This does not add significantly more to the abstract idea (see MPEP 2106.05(f)). For the use of the machine learning model, for the same reasons as presented above, the claims only generally link the judicial exception to the field of technology of machine learning, which does not add significantly more (see MPEP 2106.05(h)).
Thus the claims are not patent eligible.
Dependent Claims 2-7 and 16-20 do not add limitations which integrate the abstract idea into a practical application or amount to significantly more.
Examiner’s note: for all claims which recite the phrase “one or more,” only one of the recited alternatives is necessary, and the broadest reasonable interpretation of the claims therefore requires only one of the recited alternatives.
Claim 2 recites further functions to provide data identifying the path, or generating directions or generating a map, which is a further detail of the mental process, able to be output by a human mentally or manually. The providing “to one of the client devices” represents an additional element in the claim, but is determined to be insignificant extra-solution activity (see MPEP 2106.05(g), mere data outputting), and well-understood, routine, and conventional in the art (see MPEP 2106.05(d), Receiving or transmitting data over a network has been held to be well‐understood, routine, and conventional functions when claimed in a merely generic manner).
Claim 3 recites further functions such as providing the path data to an external devices. This represents an additional element in the claim, but is determined to be insignificant extra-solution activity and well-understood, routine, and conventional in the art for the same reasons as presented above with respect to Claim 2. For the alternative of retraining the machine learning model, this is recited at a high level of generality and is therefore determined to merely generally tie the abstract idea to the field of machine learning, which does not integrate the judicial exception into a practical application or provide significantly more.
Claims 4 and 17 further recites determining movement patterns of users, paths through the area, structures, generating a map, and performing one or more actions based on the map. These are further functions of the abstract idea of a mental process, as a human can identify patterns and paths and deduce where structures are, and generate a map. The use of the machine learning model represents an additional element in the claim, but is not determined to integrate the judicial exception into a practical application or provide significantly more, for the same reasons as presented above with respect to Claims 1 and 15.
Claim 5 recites the geographical area being a building and the map being an interior, which is further detail of the abstract idea. The claim does not add any additional elements.
Claim 6 states that the additional actions in Claim 4 may be providing the map or generating directions, which are which is a further detail of the mental process, able to be output by a human mentally or manually. The providing to a client or external device represents an additional element in the claim, but is determined to be insignificant extra-solution activity and well-understood, routine, and conventional in the art for the same reasons as presented above with respect to Claim 2.
Claim 7 further recites actions of providing the map to an external device. This represents an additional element in the claim, but is determined to be insignificant extra-solution activity and well-understood, routine, and conventional in the art for the same reasons as presented above with respect to Claim 2. For the alternative of retraining the machine learning model, this is recited at a high level of generality and is therefore determined to merely generally tie the abstract idea to the field of machine learning, which does not integrate the judicial exception into a practical application or provide significantly more.
Claim 16 further recites the one or more actions as providing data identifying the path, generating directions, generating a map, or providing data identifying the path. These are further details of the mental process, as a human can perform the evaluations or output data such as coordinates or routes, mentally or manually. The providing “to one of the client devices” or to an external device represents an additional element in the claim, but is determined to be insignificant extra-solution activity (see MPEP 2106.05(g), mere data outputting), and well-understood, routine, and conventional in the art (see MPEP 2106.05(d), Receiving or transmitting data over a network has been held to be well‐understood, routine, and conventional functions when claimed in a merely generic manner). For the alternative of retraining the machine learning model, this is recited at a high level of generality and is therefore determined to merely generally tie the abstract idea to the field of machine learning, which does not integrate the judicial exception into a practical application or provide significantly more.
Claim 18 further recites functions to provide the map or generate directions, which are further details of the mental process, as a human can output data such as coordinates or routes, mentally or manually. The providing “to one of the client devices” or to an external device represents an additional element in the claim, but is determined to be insignificant extra-solution activity and well-understood, routine, and conventional in the art for the same reasons as presented above with respect to Claim 16. For the alternative of retraining the machine learning model, this is recited at a high level of generality and is therefore determined to merely generally tie the abstract idea to the field of machine learning, which does not integrate the judicial exception into a practical application or provide significantly more.
Claim 19 further recites functions to receive a request for directions, calculate directions, and provide the directions, which are additional functions in the mental process (such as a human receiving a request for help and performing the calculations and providing the directions). The receiving and providing being from a client device represents an additional element in the claim, determined to be insignificant extra-solution activity as it is mere data gathering and outputting, and well-understood, routine, and conventional in the art for the same reasons as presented above with respect to Claim 16.
Claim 20 further recites determining movement patterns of users, paths through the area, structures, generating a map, and providing the map. These are further functions of the abstract idea of a mental process, as a human can identify patterns and paths and deduce where structures are, and generate and output a map. The use of the machine learning model represents an additional element in the claim, but is not determined to integrate the judicial exception into a practical application or provide significantly more, for the same reasons as presented above with respect to Claims 1 and 15. The providing to an external device represents an additional element in the claim, but is determined to be insignificant extra-solution activity and well-understood, routine, and conventional in the art for the same reasons as presented above with respect to Claim 16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2021/0110683A1 (Guan et al.) in view of NPL Publication “Leveraging Cellular Infrastructure to Improve Fraud Prevention” (Park et al.), further in view of Published Application WO2020/187668A1 (Alipour Sarvari et al.).
Regarding Claim 1, Guan et al. discloses a method (see the flowchart of Figures 4A, 4B, 7 (occurring in succession per [0077-0088])), comprising:
receiving, by the device (see [0062, 0078], steps of the method performed by the system 101, and see Figure 1, [0034] on a server or cloud type device), geographical data identifying a geographical area (see [0054-0055] processing/executing upon (i.e. receiving for processing) or receiving indoor map data of an infrastructure, including exit routes)) associated with users of the client devices (see [0070] subjects/users having user devices to which notifications can be pushed for guidance to exit routes);
determining, by the device and based on user data (see [0067] step 419 second location data for one or more subjects) and the geographical data (see [0066] exit route data), location data identifying geographical locations of the users in the geographical area (see [0069-0070] steps 421, 425 determining subjects being present in an emergency area of the infrastructure);
determining, by the device and based on the location data (see [0078], steps of Figure 7 following step 425, i.e. based on the previous data including location data), quantity data identifying quantities of the users located on multiple paths of the geographical area (see [0079-0081] obtaining counts of number of subjects for second exit routes);
processing, by the device, the geographical data (see [0078-0081] steps 727 and 729, evaluation of exit routes of the infrastructure), the location data (see [0079] location data of subjects relative to the exit routes), and the quantity data (see [0079] the count of number of subjects present in each exit route), to identify a path with less than a threshold quantity of users in the geographical area (see Figure 7, [0081] determining a fourth exit route of the one or more second exit routes whose maximum outflux capacity is greater than a real-time count of a number of the one or more subjects present in the fourth exit route); and
performing, by the device, one or more actions based on the path (see [0081] step 731, rerouting the subjects using navigation guide instructions).


As above, Guan et al. discloses receiving data including user data (see [0067] step 419 second location data for one or more subjects), the geographical area associated with users of the client devices (see [0070] and above) and discloses determining, by the device and based on user data and the geographical data, location data identifying geographical locations of the users in the geographical area (see [0066-0070] and complete mapping above), for infrastructures commonly containing stores (see [0038] e.g. stadiums, airports, [0076], a shop).

Guan et al. does not explicitly recite:
receiving, by a device, application data associated with transaction applications of client devices and transaction card data associated with transaction cards;
does not explicitly recite the geographical area associated with users of the client devices and the transaction cards; 
and does not explicitly recite determining, by the device and based on the application data, the transaction card data, and the geographical data, location data identifying geographical locations of the users in the geographical area.

However, Park et al. teaches a technique for obtaining analogous user data (see p. 354, Figure 3, location information received by a server), including:
receiving, by a device (Figure 3, bank server), application data associated with transaction applications of client devices (see p. 354 receiving the location information from the cellular phone using a client application which confirms a transaction) and transaction card data associated with transaction cards (see Figure 3, p. 353, 354, the bank server receiving a request for a credit card transaction);
the users of the client devices being associated with the transaction cards (see p. 353-354, the client and credit card both associated with a user); and
determining, by the device and based on the application data, and the transaction card data, the user data (see Figure 3, p. 354, the client’s response including current location being determined by the bank server, based on the previous transaction card data (request) and the received data from the client).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Guan et al., such that the second location data of the subjects in Guan et al. could be additionally or alternatively obtained using current location based on transaction application and card data, in the manner taught by Park et al., resulting in the geographical area being associated with the users of the transaction cards, and the determining of location data being based on the application data and transaction card data as well as the geographical data, with the motivation of enhancing the robustness and flexibility of the method to use additional sources of user location data, and improving user privacy and transaction and location security (see Park et al. p. 350 abstract, and p. 354).


As above, Guan et al. discloses processing, by the device, the geographical data, the location data, and the quantity data, to identify a path with less than a threshold quantity of users in the geographical area (see mapping above).

Guan et al. further discloses the system implementing processor technologies known in the art such as machine learning (see [0050]).
Guan et al. does not explicitly recite:
processing, by the device, the geographical data, the location data, and the quantity data, with a machine learning model to identify a path with less than a threshold quantity of users in the geographical area.
In other words, Guan et al. merely does not explicitly recite the application of machine learning to the specific function of identifying the path.

However, Alipour Sarvari et al. teaches a method for evacuation routing (see e.g. Claim 1), including:
processing, by the device (see p. 2, ln. 15-32, an AI-based rescue system, and p. 5, ln. 30 – p. 6, ln. 7, using one more computing devices), map data (see Claim 1, using a digital layout of the ship), location data (see Claim 1, using localization data of each passenger), and quantity data (see Claim 7, using a congestion optimizer, and see p. 18, ln. 29 – p. 19, ln. 2, reduction of congestion by balancing the routing, i.e. evaluating quantity pertaining to route options), with a machine learning model (see Claim 1, based on pre-simulated scenarios, and see p. 18, ln. 20-24, scenarios learned via a deep learning classification technique) to identify a path with less congestion in the map (see Claims 1, 7, to provide respective directions to each passenger for evacuation, using the congestion optimizer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method and function to generate paths with less than a threshold quantity of users in Guan et al. to use a machine learning model-based processing, as taught by Alipour Sarvari et al., with the motivation of improving safety and saving lives in evacuation scenarios by improving calculation time by drawing on pre-simulated scenarios and solutions (see Alipour Sarvari et al. p. 17, ln. 19-22).

Regarding Claim 2, Guan et al. discloses the method of claim 1, wherein performing the one or more actions comprises one or more of:
providing data identifying the path to one of the client devices (see [0078] re-routing the subjects to the identified path using guidance instructions (data which identifies the path to travel), and see [0070] guide instructions delivered to subjects may be via push notifications on user devices);
generating directions based on the path and providing the directions to one of the client devices (see [0078] re-routing the subjects to the identified path using guidance instructions, and see [0070] guide instructions delivered to subjects may be via push notifications on user devices); or
generating a map based on the path and providing the map to one of the client devices.
Examiner's note: since the claim uses the phrase "one or more," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 3, Guan et al. discloses the method of claim 1, wherein performing the one or more actions comprises:
providing data identifying the path to a device associated with an operator of a venue associated with the geographical area;
providing data identifying the path to a device (see [0078] re-routing the subjects to the identified path using guidance instructions (data which identifies the path to travel), and see [0070] guide instructions delivered to subjects may be via push notifications on user devices) associated with a provider of a navigation application (see [0041] the user device being user equipment 113, 115, which [0043] may execute a navigation application. I.e. the device being associated/connected with whoever provided the application); or
retraining the machine learning model based on the path.
Examiner's note: since the claim uses the phrase "one or more," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 15, Guan et al. discloses a non-transitory computer-readable medium storing instructions (see [0048-0052] implemented by system 101 including a processor running instructions stored on a medium), the instructions comprising:
one or more instructions that, when executed by one or more processors, cause the one or more processors to (see [0048-0052]):
receive geographical data identifying a geographical area (see [0054-0055] processing/executing upon (i.e. receiving for processing) or receiving indoor map data of an infrastructure, including exit routes)) associated with users of the client devices (see [0070] subjects/users having user devices to which notifications can be pushed for guidance to exit routes), wherein the geographical area includes one or more of:
an amusement park, 
an arena (see [0033, 0062] the infrastructure may be an open air theatre), 
a stadium (see [0033, 0038] the infrastructure may be a stadium),
a parking lot, (see [0062] the infrastructure may be a parking platform
a shopping mall (see [0062] infrastructure as a mall), or
a store (see [0076] the environment may be a shop);
Examiner's note: since the claim uses the phrase "one or more," only one of the recited alternatives is necessary in the prior art to read on this claim.
determine, based on user data (see [0067] step 419 second location data for one or more subjects), and the geographical data (see [0066] exit route data), location data identifying geographical locations of the users in the geographical area (see [0069-0070] steps 421, 425 determining subjects being present in an emergency area of the infrastructure);
determine, based on the location data (see [0078], steps of Figure 7 following step 425, i.e. based on the previous data including location data), quantity data identifying quantities of the users located on multiple paths of the geographical area (see [0079-0081] obtaining counts of number of subjects for second exit routes);
process the geographical data (see [0078-0081] steps 727 and 729, evaluation of exit routes of the infrastructure), the location data (see [0079] location data of subjects relative to the exit routes), and the quantity data (see [0079] the count of number of subjects present in each exit route), to identify a path with less than a threshold quantity of users in the geographical area (see Figure 7, [0081] determining a fourth exit route of the one or more second exit routes whose maximum outflux capacity is greater than a real-time count of a number of the one or more subjects present in the fourth exit route); and
perform one or more actions based on the path (see [0081] step 731, rerouting the subjects using navigation guide instructions).


As above, Guan et al. discloses receiving data including user data (see [0067] step 419 second location data for one or more subjects), the geographical area associated with users of the client devices (see [0070] and above) and discloses determining, by the device and based on user data and the geographical data, location data identifying geographical locations of the users in the geographical area (see [0066-0070] and complete mapping above), for infrastructures commonly containing stores (see [0038] e.g. stadiums, airports, [0076], a shop).

Guan et al. does not explicitly recite instructions to:
receive application data associated with transaction applications of client devices and transaction card data associated with transaction cards;
the geographical area associated with users of the client devices and the transaction cards, and instructions to:
determine, based on the application data, the transaction card data, and the geographical data, location data identifying geographical locations of the users in the geographical area.

However, Park et al. teaches a technique for obtaining analogous user data (see p. 354, Figure 3, location information received by a bank server), including instructions (see p. 354 carried out on a server) to:
receive application data associated with transaction applications of client devices (see p. 354 receiving the location information from the cellular phone using a client application which confirms a transaction) and transaction card data associated with transaction cards (see Figure 3, p. 353, 354, the bank server receiving a request for a credit card transaction);
the users of the client devices being associated with the transaction cards (see p. 353-354, the client and credit card both associated with a user); and
determine, based on the application data, and the transaction card data, the user data (see Figure 3, p. 354, the client’s response including current location being determined by the bank server, based on the previous transaction card data (request) and the received data from the client).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Guan et al., such that the second location data of the subjects in Guan et al. could be additionally or alternatively obtained using current location based on transaction application and card data, in the manner taught by Park et al., resulting in the geographical area then being associated with the users of the transaction cards, and the determining of location data being based on the application data and transaction card data as well as the geographical data, with the motivation of enhancing the robustness and flexibility of the method to use additional sources of user location data, and improving user privacy and transaction security (see Park et al. p. 350 abstract, and p. 354).


As above, Guan et al. discloses processing, by the device, the geographical data, the location data, and the quantity data, to identify a path with less than a threshold quantity of users in the geographical area (see mapping above).
Guan et al. further discloses the system implementing processor technologies known in the art such as machine learning (see [0050]).
Guan et al. does not explicitly recite instructions to:
process the geographical data, the location data, and the quantity data, with a machine learning model to identify a path with less than a threshold quantity of users in the geographical area.
In other words, Guan et al. merely does not explicitly recite the application of the machine learning to the specific processing to identify the path.

However, Alipour Sarvari et al. teaches a method for evacuation routing (see e.g. Claim 1), including instructions to (see p. 2, ln. 15-32, an AI-based rescue system, and p. 5, ln. 30 – p. 6, ln. 7, using one more computing devices):
process map data (see Claim 1, using a digital layout of the ship), location data (see Claim 1, using localization data of each passenger), and quantity data (see Claim 7, using a congestion optimizer, and see p. 18, ln. 29 – p. 19, ln. 2, reduction of congestion by balancing the routing, i.e. evaluating quantity pertaining to route options), with a machine learning model (see Claim 1, based on pre-simulated scenarios, and see p. 18, ln. 20-24, scenarios learned via a deep learning classification technique) to identify a path with less congestion in the map (see Claims 1, 7, to provide respective directions to each passenger for evacuation, using the congestion optimizer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the function to generate paths with less than a threshold quantity of users in Guan et al. to use a machine learning model-based processing, as taught by Alipour Sarvari et al., with the motivation of improving safety and saving lives in evacuation scenarios by improving calculation time by drawing on pre-simulated scenarios and solutions (see Alipour Sarvari et al. p. 17, ln. 19-22).

Regarding Claim 16, Guan et al. discloses the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to one or more of:
provide data identifying the path to one of the client devices (see [0078] re-routing the subjects to the identified path using guidance instructions (data which identifies the path to travel), and see [0070] guide instructions delivered to subjects may be via push notifications on user devices);
generate directions based on the path and providing the directions to one of the client devices (see [0078] re-routing the subjects to the identified path using guidance instructions, and see [0070] guide instructions delivered to subjects may be via push notifications on user devices);
generate a map based on the path and providing the map to one of the client devices;
provide data identifying the path to a device associated with an operator of a venue associated with the geographical area;
provide data identifying the path to a device (see [0078] re-routing the subjects to the identified path using guidance instructions (data which identifies the path to travel), and see [0070] guide instructions delivered to subjects may be via push notifications on user devices) associated with a provider of a navigation application (see [0041] the user device being user equipment 113, 115, which [0043] may execute a navigation application. I.e. the device being associated/connected with whoever provided the application); or
retrain the machine learning model based on the path.
Examiner's note: since the claim uses the phrase "one or more," only one of the recited alternatives is necessary in the prior art to read on this claim.

Claims 4-7, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2021/0110683A1 (Guan et al.) in view of NPL Publication “Leveraging Cellular Infrastructure to Improve Fraud Prevention” (Park et al.), further in view of Published Application WO2020/187668A1 (Alipour Sarvari et al.), further in view of Publication US2019/0147372A1 (Luo et al.).

Regarding Claim 4, Guan et al. further discloses:
generating a map of the geographical area (see [0042] indoor map may be updated by the mapping platform (which [0034] may be the same as the system 101)) based on probe vehicle sensor data (see [0042]); and 
performing one or more additional actions based on the map (see [0037] the map communicated to user equipment to update a local cache of the indoor map data stored on the user equipment).

Guan et al. does not explicitly recite the method of claim 1, further comprising:
processing the location data and the geographical data, with another machine learning model, to determine movement patterns of the users in the geographical area, paths through the geographical area, and structures in the geographical area; and
generating a map of the geographical area based on the movement patterns of the users in the geographical area, the paths through the geographical area, and the structures in the geographical area.

However, Luo et al. teaches a technique to update a map using vehicle data (see Figure 7, [0113]), including:
processing location data (see [0114-0115] sensed positions of moving objects in an environment, e.g. pedestrians (location data of subjects)) and geographical data (see [0114-0115] sensed positions of static objects, e.g. roads, buildings, walls, i.e. data identifying the environment area), with another machine learning model (see [0120-0123] the objects turned into a representation and input for a machine-learned model), to determine movement patterns of the users in the geographical area (see [0123] at 708, determining locations over time intervals of objects), paths through the geographical area (see [0123] determining predicted paths), and structures in the geographical area (see [0123] determining an object class such as a building (structure)); and
generating a map of the geographical area based on the movement patterns of the users in the geographical area, the paths through the geographical area, and the structures in the geographical area (see [0125] generating bounding shapes corresponding to the objects in the environment (i.e. a map) based on the data from previous step 708 including the movement patterns, paths, and structures).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the updating of the map of Guan et al. to further use the technique and additional machine learning model as taught by Luo et al., with the motivation of improving mapping and safety of navigation through faster, more accurate, and precise object detection and tracking (see Luo et al. [0025]).

Regarding Claim 5, Guan et al. discloses the method of claim 4, wherein the geographical area includes a building (see Figure 3, [0033] the area being a map of a stadium, airport, office building, hospital, etc.) and the map includes a map of an interior of the building (see Figure 3, [0032-0033] indoor mapping).

Regarding Claim 6, Guan et al. discloses the method of claim 4, wherein performing the one or more additional actions comprises one or more of:
providing the map to one of the client devices (see [0037] an updated map provided to user equipment);
generating directions based on the map and providing the directions to one of the client devices (see Figures 4A, 4B, 7, and mapping of Claim 1 above, the indoor map used to generate the exit route guidance which [0070] is sent to user devices (the user devices being the user equipment per [0041]); or
providing the map to a device associated with an operator of a venue associated with the geographical area.
Examiner's note: since the claim uses the phrase "one or more," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 7, Guan et al. discloses the method of claim 4, wherein performing the one or more additional actions comprises one or more of:
providing the map to a device associated with a provider of a navigation application (see [0037] the map provided to user equipment which, [0043] can run a navigation application (i.e. the device associated/connected to whoever provided the navigation application)); or
retraining the other machine learning mode based on the map.
Examiner's note: since the claim uses the phrase "one or more," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 17, Guan et al. further discloses instructions which further cause the one or more processors to:
generate a map of the geographical area (see [0042] indoor map may be updated by the mapping platform (which [0034] may be the same as the system 101)) based on probe vehicle sensor data (see [0042]); and
perform one or more additional actions based on the map (see [0037] the map communicated to user equipment to update a local cache of the indoor map data stored on the user equipment).

Guan et al. does not explicitly recite the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
process the location data and the geographical data, with another machine learning model, to determine movement patterns of the users in the geographical area, paths through the geographical area, and structures in the geographical area; and
generate a map of the geographical area based on the movement patterns of the users in the geographical area, the paths through the geographical area, and the structures in the geographical area.

However, Luo et al. teaches a technique to update a map using vehicle data including using a processor to (see Figure 7, [0113]):
process location data (see [0114-0115] sensed positions of moving objects in an environment, e.g. pedestrians (location data of subjects)) and geographical data (see [0114-0115] sensed positions of static objects, e.g. roads, buildings, walls, i.e. data identifying the environment area), with another machine learning model (see [0120-0123] the objects turned into a representation and input for a machine-learned model), to determine movement patterns of the users in the geographical area (see [0123] at 708, determining locations over time intervals of objects), paths through the geographical area (see [0123] determining predicted paths), and structures in the geographical area (see [0123] determining an object class such as a building (structure)); and
generate a map of the geographical area based on the movement patterns of the users in the geographical area, the paths through the geographical area, and the structures in the geographical area (see [0125] generating bounding shapes corresponding to the objects in the environment (i.e. a map) based on the data from previous step 708 including the movement patterns, paths, and structures).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the updating of the map of Guan et al. to further use the technique and additional machine learning model as taught by Luo et al., with the motivation of improving mapping and safety of navigation through faster, more accurate, and precise object detection and tracking (see Luo et al. [0025]).

Regarding Claim 18, Guan et al. discloses the non-transitory computer-readable medium of claim 17, wherein the one or more instructions, that cause the one or more processors to perform the one or more additional actions, cause the one or more processors to one or more of:
provide the map to one of the client devices (see [0037] an updated map provided to user equipment);
generate directions based on the map and providing the directions to one of the client devices (see Figures 4A, 4B, 7, and mapping of Claim 15 above, the indoor map used to generate the exit route guidance which [0070] is sent to user devices (the user devices being the user equipment per [0041]);
provide the map to a device associated with an operator of a venue associated with the geographical area;
provide the map to a device associated with a provider of a navigation application (see [0037] the map provided to user equipment which, [0043] can run a navigation application (i.e. the device associated/connected to whoever provided the navigation application)); or
retrain the other machine learning mode based on the map.
Examiner's note: since the claim uses the phrase "one or more," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 20, Guan et al. further discloses instructions to: 
generate a map of the geographical area (see [0042] indoor map may be updated by the mapping platform (which [0034] may be the same as the system 101)) based on probe vehicle sensor data (see [0042]), and
provide the map to a device (see [0037] the map communicated to user equipment to update a local cache of the indoor map data stored on the user equipment).

Guan et al. does not explicitly recite the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
process the location data and the geographical data, with another machine learning model, to determine movement patterns of the users in the geographical area;
determine paths through the geographical area based on the movement patterns of the users in the geographical area;
determine structures in the geographical area based on the movement patterns of the users in the geographical area;
generate a map of the geographical area based on the movement patterns of the users in the geographical area, the paths through the geographical area, and the structures in the geographical area.

However, Luo et al. teaches a technique to update a map using vehicle data including instructions to (see Figure 7, [0113]):
process the location data (see [0114-0115] sensed positions of moving objects in an environment, e.g. pedestrians (location data of subjects)) and the geographical data (see [0114-0115] sensed positions of static objects, e.g. roads, buildings, walls, i.e. data identifying the environment area), with another machine learning model (see [0120-0123] the objects turned into a representation and input for a machine-learned model), to determine movement patterns of the users in the geographical area (see [0123] at 708, determining locations over time intervals of objects);
determine paths through the geographical area (see [0123] determining predicted paths) based on the movement patterns of the users in the geographical area (see [0124] the machine-learned model may be a recurrent neural network, i.e. the output including the movement patterns also being an input to the model as a whole such that the paths are based on the movement patterns);
determine structures in the geographical area (see [0123] determining an object class such as a building (structure)) based on the movement patterns of the users in the geographical area (see [0124] the machine-learned model may be a recurrent neural network, i.e. the output including the movement patterns also being an input to the model as a whole such that the structures are based on the movement patterns);
generate a map of the geographical area based on the movement patterns of the users in the geographical area, the paths through the geographical area, and the structures in the geographical area (see [0125] generating bounding shapes corresponding to the objects in the environment (i.e. a map) based on the data from previous step 708 including the movement patterns, paths, and structures).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the updating of the map of Guan et al. to further use the technique and additional machine learning model as taught by Luo et al., with the motivation of improving mapping and safety of navigation through faster, more accurate, and precise object detection and tracking (see Luo et al. [0025]).


As above, Guan et al. discloses instructions to: provide the map to a device (see [0037] and above).

Guan et al. does not explicitly recite: the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
provide the map to a device associated with an operator of a venue associated with the geographical area.

However, Park et al. teaches the technique as above, wherein a user device is:
a device associated with an operator of a venue associated with the geographical area (see p. 352-354, the user device is connected/associated with a vendor, which is an operator of e.g. a shop, associated with the overall area).
The motivation to combine Guan et al. and Park et al. was provided above in the rejection of Claim 15.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2021/0110683A1 (Guan et al.) in view of NPL Publication “Leveraging Cellular Infrastructure to Improve Fraud Prevention” (Park et al.), further in view of Published Application WO2020/187668A1 (Alipour Sarvari et al.), further in view of Publication US2009/0270065A1 (Hamada et al.).
Regarding Claim 19, Guan et al. discloses instructions causing the processor to:
calculate directions from a location of the one of the client devices to an exit of the geographical area and via the path (see [0081] step 731 navigation guide instructions updated for routes to be followed by one or more subjects, and [0055] the routes being personalized based on location of the subject) and
provide the directions to the one of the client devices (see [0078] re-routing the subjects to the identified path using guidance instructions, and see [0070] guide instructions delivered to subjects may be via push notifications on user devices)).


Guan et al. does not explicitly recite the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
receive, from one of the client devices, a request for directions;
calculate, based on the request, directions.

However, Hamada et al. teaches a technique in evacuation route systems, including an apparatus to: 
receive, from one of the client devices, a request for directions (see Claim 1, receiving request data from a mobile terminal);
calculate, based on the request, directions (see Claim 1, in response, reading out evacuation route information, and see Claim 5, instructions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the instructions of Guan et al. to additionally respond to a request as taught by Hamada et al., with the motivation of improving the robustness of the system to respond to requests and improving safety by providing ease of use of the operator of systems to provide evacuation routes while making the user feel secure (see Hamada et al. [0008]).
Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20180190111-A1 teaches subject matter including use of machine learning models to map areas and identify paths and structures (see e.g. [0028-0034])
US-20190204842-A1 teaches subject matter including use of a machine learning model to optimize cost components in path selection (see e.g. Figure 5, [0040]).
US-20190378202-A1 teaches subject matter including handling of customer current location, transaction, and card data (see e.g. Claims 1 and 3).
US-20200033151-A1 and US-20200074320-A1 teaches subject matter including evaluation of transaction data and generating routes in response to traffic intensity (see e.g. [0006-0007]).
US-20200364819-A1 teaches subject matter including determination of evacuation routes in response to user and venue data (see e.g. Claim 1).
US-20210264388-A1 teaches subject matter including handling user location data in conjunction with transaction information (see e.g. Figure 3).
US-20220051034-A1 teaches subject matter including evaluation of passing people count for routing (see e.g. [0020]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619